Warner, C. J.
The error assigned in this case is the refusal of the Court below to grant a new trial. It is a well settled rule of this Court, when a ease has been fairly submitted to the jury upon the evidence, and no error in the charge of the Court is alleged, and the verdict is not manifestly, and decidedly, against the evidence, that it will not control the discretion of the Court below, in refusing to grant a new trial. We find nothing in this record which makes this case an exception to that general rule. The jury are to judge of the credibility of the witnesses for the plaintiff, as well as for the defendant. There is sufficient evidence in the record to sustain the verdict, and as the Court below was satisfied with it, we will not disturb it. Let the judgment of the Court below be affirmed.